Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 1/7/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US application numbers, 16/815590 and 16/815597 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 6,309,257) in view of Goto et al. (2019/0025524) in view of Goto (also see Iida). 
Regarding claim 1, Huang discloses a connector-equipped case 1 comprising: 
    PNG
    media_image1.png
    430
    932
    media_image1.png
    Greyscale
a case 1 that includes a through hole 13; and a connector 30 fixed to the case, the connector 30 including: a core CR (into which terminals 32 are fixed, see figs. 2 and 3) that supports a plurality of terminals 32; and a hood 33, 34 that is formed by forming a region around the through hole 13 of the case 1 and a portion of the core in one piece (upon assembly). 
However, does not discloses a constituent material of the hood is a resin composition containing polybutylene terephthalate and polyethylene terephthalate. 
Goto teaches the holding body is formed of a material uses the material such as  polyethylene terephthalate polybutylene terephthalate (PBT) and polyethylene terephthalate (PET), any resin capable of being used as a resin molding material can be used, (see paragraph 109)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a constituent material of the hood is a resin composition containing polybutylene terephthalate and polyethylene terephthalate as taught by Goto in order to have an ease of manufacturing at lower cost.
In re Leshin, 125 USPQ 416, in order to have an ease of manufacturing at lower cost. 
Regarding claim 2, Huang  as modified by Goto discloses all the claimed limitations except for in the resin composition, the content of the polybutylene terephthalate is 150 parts by mass or more and 400 parts by mass or less, with respect to 100 parts by mass of the polyethylene terephthalate. Still, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have optimum value of each of the contents of the composition as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617, F. 2d 272, 205 USPQ 215 (CCPA 1980), in order to achieve the desired value of hardness and the electrical insulation at lower cost.
Regarding claim 7, Huang as modified by Goto discloses all the claimed invention except for a material constituent of the core is the resin composition. 
Goto, teaches the holding body is formed of a material uses the material such as  polyethylene terephthalate polybutylene terephthalate (PBT) and polyethylene terephthalate (PET), any resin capable of being used as a resin molding material can be used, (see paragraph 109)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a constituent material of the core is a resin composition as taught by Goto in order to have an ease of manufacturing at lower cost and have ease of manufacturing.
It is also to be noted that, it would have been obvious to one with ordinary skill in the art at the time the invention was made to have a constituent material of the core is a resin composition, since it has been held to be within the general ordinary skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416, in order to have an ease of manufacturing at lower cost. 
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Goto as applied to claim 1, above, and further in view of Kono et al. (US 9,991,622) hereafter Kono.
Regarding claim 3, Huang as modified by Goto discloses all the claimed limitations except for the resin composition contains a filler, and the filler includes at least one of glass fibers and glass flakes.
Kono, column 20, lines 58-62, discloses the use of an inorganic filler such as a glass fiber or glass flake, or other fiber reinforcing agent can also be compounded, and thus a thermoplastic resin composition further excellent in dimensional accuracy and heat resistance is obtained.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use for the resin composition contains a filler, and the filler includes at least one of glass fibers and glass flakes as taught by Kono in order to have benefits as noted in teaching of Kono, column 20, lines 58-62.
Regarding claim 4, Huang  as modified by Goto discloses all the claimed limitations except for the content of the filler is 20 parts by mass or more and 60 parts by mass or less, with respect to 100 parts by mass of the resin composition. Still, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have optimum value of each of the contents of the composition as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617, F. 2d 272, 205 USPQ 215 (CCPA 1980), in order to achieve the desired value of hardness and the electrical insulation and heat resistance at lower cost.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Huang and Goto as applied to claim 1, above, and further in view of Sakata (US 9,434,839) (or see Luch et al. (US 9,865,758).
Regarding claim 5, Huang as modified by Goto discloses all the claimed invention except for the resin composition further contains an elastomer. 
Sakata, abstract teaches that a polybutylene terephthalate resin composition comprising a polybutylene terephthalate resin…an elastomer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the resin composition further contains an elastomer as taught by Sakata in order to achieve desired flexibility.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Huang and Goto as applied to claim 1, above, and further in view of Ishibashi  et al. (US 6,455,143) hereafter Ishibashi. 
Regarding claim 6, Huang as modified by Goto discloses all the claimed invention except for a phase structure of the resin composition is a sea-island structure, and a sea portion of the sea-island structure mainly contains the polybutylene terephthalate, and island portions of the sea-island structure mainly contain the polyethylene terephthalate. 
Ishibashi, fig.1 and column 4, lines 48-55, discloses the component a fibers 1 are dispersed like "islands in the sea" of the component B2. Concretely, the component B2 is thermally molten and impregnated into the component A1, to form the composite A+B3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a phase structure of the resin composition is a sea-island structure, and a sea portion of the sea-island structure mainly contains the polybutylene terephthalate, and island portions of the sea-island structure mainly contain the polyethylene terephthalate as taught by Ishibashi in order to achieve desired reinforcement for stable and stronger structure.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Goto as applied to claim 1, above, and further in view of Cordone (US 3,921,701)(also see Hirasawa (US 9,336,817)).
Regarding claims 8-10, Huang as modified by Goto discloses all the claimed invention except for the case is a die-cast member; (claim 9) a constituent material of the case is an aluminum-based alloy, and (claim 10) the aluminum-based alloy contains Si in an amount of 1 mass % or more and 30 mass % or less. 
Cordone discloses mandrel 10 is formed by die-cast molten material and the constituent material is an aluminum base alloy, which contain Si, (see column 3, lines 34-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the case is die-cast member made of aluminum alloy having Si, as taught by Cordone, in order to have an ease of manufacturing at lower cost.
It is also to be noted that, it would have been obvious to one with ordinary skill in the art at the time the invention was made to have case is die cast member made of aluminum alloy, since it has been held to be within the general ordinary skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416, in order to have an ease of manufacturing at lower cost. 
Thus Huang as modified by Goto and Cordone discloses all the claimed limitations except for the amount of Si is of 1 mass % or more and 30 mass% or less.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the aluminum-based alloy contains Si in an amount of 1 mass % or more and 30 mass % or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 in order to have desired softness or hardness of case and have an ease of manufacturing at optimum cost.
Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Goto as applied to claim 1, above, and further in view of Iida (US 2006/0046535). 
Regarding claims 11 and 12, Huang as modified by Goto discloses all the claimed limitations except for the case includes a fixing piece that is used for attachment to an engine, and (claim 12) (attached directly above the engine. 

    PNG
    media_image2.png
    626
    942
    media_image2.png
    Greyscale
Iida, fig. 1 discloses casing 1 includes a fixing piece FP (see annotated fig.) used for the attachment, and (paragraph 0016, teaches The electronic control device (in casing 1) may be arranged for controlling an engine mounted in an engine compartment of a vehicle, the electronic control device being disposed in the engine compartment. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Iida with the invention of Huang as modified by Goto in order to secure the control module (pre-mounted within casing). Regarding claim 12, it also to be  noted that, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to case is attached to directly above the engine, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70., and the motivation of attaching directly above the engine, is to avoid additional wiring, thus reducing the labor and material cost. 
Regarding claim 13, Huang as modified by Goto and Iida discloses a circuit board connected to ends on one side of the terminals performs control of at least one of fuel injection of the engine and ignition of the engine.
Iida, fig. 1 discloses casing 1 includes  as shown in figures 1-3, a circuit 5board 11 connected to ends on one side of the terminals performs control Of at least one of fuel injection of the engine and initiation of the engine, see Iida paragraph 0048.  
Regarding claim 14, Huang as modified by Goto and Iida the engine is an engine of an automobile. 
Regarding claim 15, Huang as modified by Goto discloses all the claimed limitations of the invention except for and a wire harness connected to ends of the terminals, wherein the overall length of the wire harness is less than 800 mm.
Iida, fig. 3, discloses casing 1 includes a wire harness 40 connected to ends of the terminals 22.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Iida with the invention of Huang as modified by Goto in order to extend the control signal to desired component to control their function.
Thus claim 15, Huang as modified by Goto and Iida discloses all the claimed limitations except for the overall length of the wire harness is less than 800 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to the overall length of the wire harness is less than 800 mm., since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 16, as discussed above, Huang as modified by Goto and Iida, discloses the circuit board that is stored in the case and is connected to the ends on one side of the terminals.
Claims 11-14 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Goto as applied to claim 1, above, and further in view of Juntwait et al. (7,080,990) hereafter Juntwait.
Regarding claims 11 and 12, Huang as modified by Goto discloses all the claimed limitations except for the case includes a fixing piece that is used for attachment to an engine, and (claim 12) (attached directly above the engine. 
Juntwait, discloses case 1 includes a fixing piece 18 used for the attachment.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Juntwait with the invention of Huang as modified by Goto in order to secure the control module and the motivation of attaching directly above the engine, is to avoid additional wiring, thus reducing the labor and material cost. 
Also it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the fixing piece for attachment to an engine, since Juntwait describes a control module, it would be obvious to mount the control module near an object such as an engine that needs controlling. 
Regarding claim 13, Huang as modified by Goto discloses all the claimed limitations except for circuit board connected to ends on one side of the terminals performs control of at least one of fuel injection of the engine and ignition of the engine.
Juntwait teaches, as shown in figures 1-3, a circuit 5board 3 connected to ends on one side of the terminals 6 performs control.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Juntwait with the invention of Huang as modified by Goto in order to provide control circuitry to the connector (Juntwait, column 2 lines 19-25).  
Juntwait does not teach the control circuitry controlling at least one of at least one of fuel injection of the engine and ignition of the engine.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the control circuitry control at least one of fuel injection or ignition of the engine since those functions are well known in control of engines.
Regarding claim 14 Huang, as modified by Goto and Juntwait discloses all the claimed limitations except for, the engine is an engine of an automobile”.  
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the engine the engine of an automobile, as this is a mere recitation of the intended use of the connector-equipped case and this would enable the control circuitry to be used on the automobile engine.  
Also, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987). 
Regarding claim 16, Huang, as modified by Goto discloses all the claimed limitations except for the circuit board that is stored in the case and is connected to the ends on one side of the terminals.
Juntwait in figures 1-3, disclsoes an engine control unit 100 comprising… and the circuit board 3 that is stored in the case 1 and is connected to the ends on one side of the terminals 6”. 
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Juntwait with the invention of Huang as modified by Okamoto in order to provide control circuitry to the connector (Juntwait, column 2 lines 19-25).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Goto as applied to claim 1 above, further in view of Takamatsu et al. (2019/0118739).
Regarding claim 15, Huang as modified by Goto discloses all the claimed limitations except for a connector-equipped wire harness comprising… and a wire harness connected to ends of the terminals, wherein the overall length of the wire harness is less than 800 mm”.
Takamatsu, figure 3A discloses a connector-equipped wire harness (11 and 51) comprising… and a wire harness 11 connected to ends of the terminals (141 and 143).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Takamatsu with the invention of Huang as modified by Goto in order to connect the connector in the case to another component.  
Thus Huang as modified by Goto and Takamatsu discloses all the claimed limitations except for the overall length of the wire harness is less than 800 mm.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the overall length of the wire harness less than 800mm in order to use the control circuitry 51 with components that are closer than 800mm, and since this only represents a change in the size of the wire harness.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  

Response to Arguments
Applicant's arguments filed 01/07/2021have been fully considered but they are not persuasive.
Regarding claim 1, the applicant argues that, “As described in the specification at paragraphs [0028]-[0031]: … a metal (see later-described Test Example 2)”. Examiner respectfully disagrees, as this applicant’s arguments are not supported by the claim language, as it is not a part of the claimed subject matter.  Applicant appears to be impermissibly reading features from the specification into the claim.  See MPEP 2111.01 II. Moreover all the argument and the explanation is the applicant’s guessing, there is no evidences are provided.

After long discussion of the material PBT and PET, the applicant argues that, “Nor is Goto analogous prior art under United States patent precedent because (1) it is not from the same field of endeavor as Applicants, regardless of the problem addressed, and (2) is not reasonably pertinent to the particular problem with which Applicants were involved. See, for example, In re Bigio, 381 F.3d 1320, 1325 (Fed. Cir. 2004) and In re Klein, 647 F.3d 1343 (Fed. Cir. 2011). See also MPEP 2141.01(a)”. Examiner respectfully disagrees as it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Huang discloses all the structural limitations and Goto is used to prove or to show that the material claimed by the applicant in this claim is not new, and are well known, and by using this material or other, the functionality of the invention (the connector-equipped case is not differing and the modified connector would be capable to use in the field of applicant’s endeavor. Moreover, it is to be noted that, replacing a feature with a related one does not make the resultant device inoperative.  Further, teaching an alternative is not a teaching away from the claimed invention.  See MPEP 2145 which indicates that even an inferior alternative is not necessarily a teaching away.
Furthermore, the applicant argues based on the comparison of various Test example 1 and 2 of Tables 1 and 2, as describes in the specification. And about the crack occurs in certain condition”, this argument is not consistent with the claim language, as the presence or absence of crack occurring and other discussed argument is not a part of the claimed subject matter. Applicant appears to be impermissibly reading features from the specification into the claim.  See MPEP 2111.01 II.
Furthermore, the applicant argues that, “Because of this, it can be said that the resin composition containing PET in addition to PBT is not likely to warp even if provided in contact with metal” This argument is based on guessing  and is allegation as there is no support provided,
At last, the applicant argues that, “The above-described Test Examples 1 to 3 indicate that cracks are not likely to occur in the resin molded body formed by injection-molding the resin composition containing PET in addition to PBT in contact with metal, even in a usage environment that is repeatedly subjected to a heat cycle. Also, it is indicated that warping is not likely to occur in the above- described resin molded body. Furthermore, it is indicated that the above- described resin molded body also has excellent adhesion with metal via the adhesive layer, even in a usage environment that is subjected to a heat cycle. It can be said that this above-described resin molded body can be suitably used in a resin member for an application in which the member is arranged at a location near an engine, such as a location directly above an engine, for example, the hood portion and the like of the connector- equipped case of the embodiment”.  This argument is based on guessing and allegation as there is no support provided, moreover this argument is not consistent with the claim language, as the presence or absence of crack occurring in different criteria and other discussed argument is not a part of the claimed subject matter. 
Furthermore, the applicant argues based on the comparison of various Test example 1, 2 and 3 of Tables 1, 2 and 3, as describes in the specification. And about the crack occurs in certain condition”, this argument is not consistent with the claim language, as the presence or absence of crack occurring and other discussed argument is not a part of the claimed subject matter. Applicant appears to be impermissibly reading features from the specification into the claim.  See MPEP 2111.01 II.
It is also to be noted that, it would have been obvious to one with ordinary skill in the art at the time the invention was made to have a constituent material of the core is a resin composition, since it has been held to be within the general ordinary skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416, in order to have an ease of manufacturing at lower cost. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289.  The examiner can normally be reached on Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HARSHAD C PATEL/Primary Examiner, Art Unit 2831